Citation Nr: 0824842	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-34 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel









INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1973. He died in March 1996. The appellant is his 
surviving spouse.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a June 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which notified the appellant       
as to the denial of entitlement to accrued benefits.

Additional recent RO adjudicative determinations not the 
subject of the current appeal include a January 2006 rating 
decision reopening and granting a claim for Dependency and 
Indemnity Compensation (DIC), and April 2006 decision 
granting entitlement to service-connected burial benefits. 
Also, an April 2006 decision assigned an earlier effective 
date for commencement of DIC benefit payments of April 1, 
1996, in accordance with the provisions of 38 C.F.R. § 3.816 
(2007) and consistent with the holdings of Nehmer v. U.S. 
Dept. of Veterans Affairs,                32 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I) and Nehmer v. United States 
Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer 
II), for when service connection or DIC is awarded involving 
a covered herbicide disease,               as is the case 
here, based on a diagnosis of diabetes mellitus, type II.










FINDINGS OF FACT

1.	The veteran died in March 1996.

2.	In July 1996, the appellant filed at the RO a completed 
application for DIC,   death pension, and accrued benefits. 

3.	Through July 1996 correspondence accompanying a rating 
decision denying the original claim for service connection 
for the cause of the veteran's death, the RO also notified 
the appellant of the denial of entitlement to accrued 
benefits.              The appellant did not appeal from the 
determination on the claim for accrued benefits.

4.	The appellant filed an October 2005 formal claim for DIC 
and other death benefits, and has since clarified that this 
application sought entitlement to accrued benefits. She has 
not alleged the occurrence of a specific error or 
demonstrable procedural deficiency in the July 1996 original 
adjudication of the claim. 


CONCLUSION OF LAW

The appellant has no legal entitlement to accrued benefits. 
38 U.S.C.A. §§ 5121, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1000, 20.101, 20.302(a), 20.1103 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will determine whether VA's duties to notify and 
assist with the evidentiary development of the claim on 
appeal have been met, in advance of further discussion of the 
merits of this claim. The Veterans Claims Assistance Act of 
2000 (VCAA), prescribes several requirements regarding VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126  (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2007).

The VCAA provides that the claimant must be afforded notice 
as to any information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide. 38 U.S.C.A. § 
5103(a);             38 C.F.R. § 3.159(b). See also, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). In addition, the provisions of 38 C.F.R. 
§ 3.159 recently have been revised. These revisions are 
effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). In pertinent part, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to           
the claim.

These notice requirements notwithstanding, the VCAA does not 
apply in all instances. It has been determined that where a 
case may be resolved as a matter of interpretation and 
application of statutory or regulatory provisions, without 
need for further examination of the underlying factual 
circumstances, the requirements of  the VCAA are not 
controlling. Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) 
(consideration of the VCAA duty to notify and assist is 
unnecessary when claim may be resolved entirely as a matter 
of statutory interpretation). See also Wensch v. Principi, 15 
Vet. App. 362, 368 (2001). This is the case in the present 
situation           as the most recent claim for entitlement 
to accrued benefits was filed several years beyond the 
prescribed timeframe for so doing under 38 C.F.R. § 
3.1000(c).      There is no identifiable allegation of clear 
and unmistakable error (CUE) in the  July 1996 RO decision on 
the appellant's original claim. Accordingly, this claim may 
be resolved based entirely on the pertinent law, since there 
is essentially no material factual dispute. See 38 U.S.C.A. § 
5103A; Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

It warrants mention that the RO's January 2006 notice 
correspondence to the appellant concerning her petition to 
reopen a claim for DIC, explained the general criteria to 
establish entitlement to accrued benefits. The August 2006 
Statement of the Case and November 2006 Supplemental 
Statement of the Case further indicated citation to and 
explanation of the relevant law and regulations. In response,               
the appellant has submitted several statements relevant to 
the merits of the issue under consideration. Hence, the 
appellant has still been afforded the opportunity to provide 
further evidence and information supporting her claim.

The applicable law provides that, upon the death of an 
individual receiving benefit payments, certain persons shall 
be paid periodic monetary benefits to which that individual 
was entitled at the time of death under existing ratings or 
decisions,              or those based on evidence in the 
file at date of death, and due and unpaid for a period not 
more than two-years prior to the last date of entitlement. 
See 38 U.S.C.A.               § 5121; 38 C.F.R. § 3.1000(a). 

An amendment to 38 U.S.C.A. § 5121 removed the two-year 
restriction upon payment of accrued benefits, providing that 
a claimant may recover the full amount due prior to the date 
of the veteran's death. This amendment, however, applies only 
to deaths occurring on or after the date of enactment, which 
was December 16, 2003. See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003). 
Since in this case the veteran died prior to the date of 
enactment, the revised provision is not applicable.


In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." 136 F.3d 1296, 1299 (Fed. Cir. 
1998). The Federal Circuit further held that "a consequence 
of             the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application." Id. at 1300. See also, 
Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 1996) 
(indicating that an accrued benefits claim is derivative of 
the veteran's claim). 

An application for accrued benefits must be filed within one-
year after the date of the veteran's death. 38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c). See also      Smith v. Brown, 
10 Vet. App. 330, 333 (1997).

The record reflects that in this case, the appellant 
initially filed a VA Form 21-534, (Application for DIC, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child) 
in July 1996. This formal claim form was considered as a 
claim for DIC, as well as accrued benefits, and death 
pension. 38 C.F.R. § 3.1000(c). See also         38 C.F.R. § 
3.152(b).

Through a July 1996 rating decision, the RO denied her claim 
for DIC.                  The notification of this decision 
later that month indicated the denial of entitlement to 
accrued benefits. Following receipt of notice of the 
determinations issued by             the RO, the veteran did 
not commence an appeal through filing a timely Notice of 
Disagreement (NOD). Accordingly, the preceding RO decision, 
to include on accrued benefits entitlement, became final and 
binding on its merits.                          See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).


The appellant filed a petition to reopen the RO's denial of 
DIC benefits in September 2005. The following month she 
provided a completed formal application for death benefits 
(VA Form 21-534). In a January 2006 decision, the RO reopened 
and granted entitlement to service connection for the cause 
of the veteran's death,              as the basis to award 
DIC. The RO found that a contributing factor to his death       
was diagnosed diabetes mellitus, type II, also a condition 
for which VA had        since determined that presumptive 
service connection was available based on             Agent 
Orange exposure (which the veteran had undergone, based on 
the record),              under 38 C.F.R. § 3.309(e). 

In June 2006 correspondence, the RO further informed the 
appellant as to the continued unavailability of accrued 
benefits. She appealed from that determination.

As a preliminary consideration, the appellant's October 2005 
claim for accrued benefits was received several years after 
the time limit for filing such a claim, of no later than one-
year following the date of the veteran's death. The criteria 
pertaining to accrued benefits clearly prescribes a one-year 
timeframe. 38 C.F.R. § 3.1000(c). While the original July 
1996 claim was timely, that claim was denied, and not 
appealed. The subsequent filing likewise cannot be considered 
a petition to reopen the 1996 denial, since this was already 
based on the evidence of record which             did not 
then show a pending unadjudicated claim. Nor is there any 
evidence since obtained that was available in 1996 and only 
had not been placed within the claims file for review.

There is also no alleged clear and unmistakable error in the 
July 1996 original denial of accrued benefits. 

CUE is defined as a very specific and rare kind of error. 
Generally, a three-pronged test is used to determine whether 
CUE was in a prior decision: (1) it must be determined 
whether either the correct facts, as they were known at the 
time, were not before the adjudicator (that is, more than a 
simple disagreement as to how the facts were weighed and 
evaluated) or the statutory or regulatory provisions extant  
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of      the sort "which, had it not been 
made, would have manifestly changed the outcome        at the 
time it was made"; and (3) a determination that there was 
CUE must be based on the record and the law that existed at 
the time of the prior adjudication in question. See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

In this instance, the appellant has not claimed, and a review 
of the claims file        does not otherwise suggest, that an 
error of the type contemplated by an allegation of CUE was 
inherent in the original July 1996 denial of accrued 
benefits.

The present case has been evaluated as to whether recovery 
would be warranted        if based on a timely filed accrued 
benefits application. The record reflects that a         May 
1995 RO rating decision adjudicated and denied a claim for 
service connection for a stroke and cardiovascular condition; 
claims for increased ratings for           service-connected 
residuals of a fragment wound to the right leg, and phlebitis 
of  the right leg; and petition to reopen a claim for service 
connection for hypertension. Following notification later 
that month, the veteran did not appeal. The preceding 
decision effectively adjudicated all pending claims at that 
time. There were no other unadjudicated issues to consider 
prior to the date of the veteran's death. While there is a 
record of a diagnosis of diabetes mellitus during the early-
1990s, a claim            for service connection for this 
disorder was not previously filed. As a result,                  
a derivative claim for accrued benefits for diabetes mellitus 
is not present, notwithstanding that certain provisions 
further apply for retroactive assignment of effective dates 
of compensation when this condition is incurred due to 
herbicide exposure, under 38 C.F.R. § 3.816. In addition, 
records of disbursement of benefits indicate that while a 
combined 20 percent disability rating was effective from 
August 7, 1990, for at least the ensuing two years all of 
this amount was recouped due to the concurrent receipt of 
military readjustment pay. This suggests a plausible 
likelihood for why the payment of benefits would have been 
reduced despite the actual rating determination. Even if the 
appellant's application were timely then, there is no 
apparent grounds for recovery of the benefit sought. 

Accordingly, the current accrued benefits application is 
outside of the one-year time limit, and CUE has not been 
alleged in the existing July 1996 original decision denying 
accrued benefits to warrant inquiry into that decision. Under 
these circumstances, a valid claim has not been set forth, 
and there is no basis for legal entitlement to accrued 
benefits. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the disposition of a claim is based on the applicable 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law).


ORDER

The claim for entitlement to accrued benefits is dismissed.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


